353 F.2d 537
Leon KIRSCHNER and Henry Naftulin, Individually and asCo-Partners, Trading as K-N Enterprises, Appellants,v.WEST COMPANY.
No. 15254.
United States Court of Appeals Third Circuit.
Argued Sept. 17, 1965.Decided Nov. 10, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Alfred L. Luongo, Judge.
Harry R. Kozart and Milton H. Weissman, Philadelphia, Pa., Weissman & Kozart, Philadelphia, Pa., for appellants.
Theodore Voorhees, Philadelphia, Pa., Dechert, Price & Rhoads, Philadelphia, Pa., for appellee.
Before BIGGS, Chief Judge, and MARIS and KALODNER, Circuit Judges.
PER CURIAM.


1
We have examined the record in this case and have considered the arguments of the parties.  We can perceive no error in the decision of the court below and consequently it will be affirmed upon the opinion of Judge Luongo, 247 F.Supp. 550 (E.D.Pa.1965).